United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
                                                             November 8, 2006
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit           Charles R. Fulbruge III
                                                                Clerk


                            No. 05-30675




                     JAMES HAROLD MOORE, JR., AND
                  JIM MOORE INSURANCE AGENCY, INC.,

                                              Plaintiffs-Appellees,


                               VERSUS


                STATE FARM MUTUAL AUTOMOBILE INS. CO.,
                  STATE FARM LIFE INSURANCE COMPANY,
           STATE FARM MUTUAL GENERAL INSURANCE COMPANY and
              STATE FARM MUTUAL FIRE & CASUALTY COMPANY,

                                             Defendants-Appellants.



            Appeal from the United States District Court
                For the Eastern District of Louisiana
                             2:03-CV-2390



Before JONES, Chief Judge and DAVIS and GARZA, Circuit Judges.

PER CURIAM:*

       State Farm filed this interlocutory appeal under 28 U.S.C. §

1292 challenging as an improvidently issued injunction the order

entered by the district court in this dispute between State Farm and


   *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
its former agent, James Harold              Moore, Jr. and the Jim Moore

Insurance Agency, Inc. (Moore).

     As part of the dispute between State Farm and its former agent,

Moore,   Moore   filed   a   motion    for   injunctive   relief   seeking   a

preliminary injunction against State Farm on a variety of issues.

The court denied Moore’s application for an injunction except as to

relief sought under paragraphs (A) and (C) of the motion.

     Paragraph A sought to prohibit State Farm from interfering “.

. . in the right of Moore and/or Moore Agency to conduct insurance

agency business as licensed insurance agents in the State of

Louisiana.”      Because State Farm did not challenge the relief

requested under this paragraph in the district court, any error

claimed in relation to the injunction under Paragraph A was not

preserved and the district court’s order on this point is affirmed.

     Consequently the issue on appeal narrows to the propriety of

the district court’s order “granting in part” part C of Moore’s

motion for injunctive relief.         Paragraph C sought to prohibit State

Farm from “restraining . . . the use by individual customers of

their name, address, or policy information which State Farm contends

is ‘trade secrets’ that have been released to third parties, . . .

and are therefore no longer subject to any claim of trade secrecy.”

The only relief Moore sought under paragraph C was to prohibit State

Farm from restraining the use by individual customers of their own

policy information.



                                        2
       In ruling on this request, the court made several statements

and issued orders, the effect of which are not entirely clear.

First, the district court concluded that “the names, addresses and

general policy information of State Farm’s insureds belong to the

insureds.     Each insured may disclose that information at will, and

to anyone for any purpose.”          To the extent this statement in the

district court’s ruling grants injunctive relief prohibiting State

Farm   from   interfering     with    the   insureds’    use       of   their    own

information, questions arise as to Moore’s standing to seek the

requested injunction that affects not him, but the individual

insureds who are not parties to this litigation.

       The court then turned to a discussion of Moore’s contention

that the policy information was not a trade secret.                     The court

concluded that because State Farm released the information to

multiple sources and the policy information is available in many

public records, the policy information was not a trade secret.                   The

district    court’s   order   does    not   explain     why    a   finding      that

policyholder information is not a trade secret of State Farm is

relevant to the requested injunction that relates only to the use

by individuals of their own “name, address, or policy information.”

The thrust of State Farm’s argument was that Moore could not use the

policy information he collected on State Farm customers because this

information was a trade secret.

       Relatedly,   the   district    court   explicitly       elected     not    to

“address plaintiff’s request for injunctive relief prohibiting State

                                       3
Farm   from   enforcing   the      contractual        provisions       that   prohibit

plaintiffs from using that [policy] information to solicit business

from State Farm’s insureds . . . .                 That is an issue of contract

interpretation for which plaintiffs have a monetary remedy, and for

which injunctive relief is not appropriate.                    The issue must be

referred to a trial on the merits of the claim.”                   This portion of

the order is not responsive to the request made by Moore in

Paragraph C to prohibit State Farm from interfering with the

insured’s use of their own policy information.                    In any event it

grants no injunctive relief to Moore.                 According to Black’s Law

Dictionary, 5th Edition, an injunction is a “prohibitive, equitable

remedy . . . forbidding [a party] to do some act . . . which he is

threatening or attempting to commit, or restraining him in the

continuance    thereof,     such    act       being   unjust     and    inequitable,

injurious to the plaintiff, and not such as can be adequately

redressed by an action at law.” The only basis for our jurisdiction

over this appeal by State Farm of the district court’s interlocutory

orders is 28 U.S.C. § 1292, which applies only to orders “granting,

continuing,    modifying,    refusing         or    dissolving    injunctions,      or

refusing to dissolve or modify injunctions.”                      Accordingly, to

the extent that State Farm challenges the injunction issued by the

district court under Paragraph A of Moore’s Motion for Injunction,

we affirm that portion of the district court’s order because State

Farm failed to preserve the error by raising an objection in the

district court.

                                          4
     We vacate the district court’s order in response to Moore’s

Motion for Injunction as to Paragraph C and remand this case to the

district court to clarify its order and specify what, if any action

State Farm must take or refrain from taking with respect to

interfering with the insured’s use of their own policy information.

If the court intended to enjoin State Farm from such interference

as requested by Moore, the district court should consider whether

Moore has standing to make the request on behalf of the insureds.

     AFFIRMED in part, VACATED in part, REMANDED.




                                5